Case: 17-11227      Document: 00514899966         Page: 1    Date Filed: 04/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 17-11227
                                                                                  FILED
                                                                               April 3, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
THOMAS DEWAYNE ELLASON,

                                                 Plaintiff-Appellant

v.

DOCTOR MARCIA J. ODALL; DOCTOR LVN NFN POORE; DOCTOR LVN
STEWARD; DOCTOR LVN NFN ISLEY; DOCTOR JOSEPH MICHAEL
EASTRIDGE; DOCTOR NEFERTITI WEAVER-BORDEN; DOCTOR
CHRISTINA OGUNLEYE; DOCTOR BENJAMIN LEEAH,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:14-CV-72


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Thomas DeWayne Ellason, Texas prisoner # 600129, filed a civil rights
action under 42 U.S.C. § 1983 against several individuals associated with the
J.V. Allred Unit of the Texas Department of Criminal Justice (TDCJ) and the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11227        Document: 00514899966   Page: 2   Date Filed: 04/03/2019


                                   No. 17-11227

Texas Tech University Health Science Center (TTUHSC).                 He alleged
inadequate medical care.
      The district court granted the defendants’ motion for summary
judgment, denied Ellason’s motion for summary judgment, and dismissed the
action. To the extent Ellason alleged negligence under state law, his claims
were dismissed without prejudice.       The federal constitutional claims were
dismissed with prejudice based on the defendants’ qualified immunity and
Ellason’s failure to show that the defendants were deliberately indifferent to
his medical needs. Claims under the Americans with Disabilities Act (ADA),
and the Rehabilitation Act (RA), were dismissed for Ellason’s failure to allege
facts to support them. Claims based on a contract between the TDCJ and the
TTUHSC were dismissed as frivolous because Ellason is not a party or
beneficiary of the contract.
      We denied Ellason leave to appeal in forma pauperis (IFP) because he
was barred from doing so by the three-strikes provision of 28 U.S.C. § 1915(g).
He paid the filing fee.
      Ellason asserts that the defendants, all of whom are health care
providers, failed to provide proper medical footwear, refused to properly treat
his pain, failed to provide TENS (Transcutaneous Electrical Nerve
Stimulation) therapy, denied necessary surgery on his back and wrist,
discriminated against him due to his various disabilities, and generally failed
to provide adequate health care.         The uncontested summary judgment
evidence shows that Ellason’s extensive and well-documented examinations
and treatments were at least objectively reasonable for purposes of qualified
immunity and in no way a manifestation of deliberate indifference to any
serious medical need. See Hathaway v. Bazany, 507 F.3d 312, 319-20 (5th Cir.
2007); Gobert v. Caldwell, 463 F.3d 339, 345-51 (5th Cir. 2006). In addition,



                                         2
    Case: 17-11227     Document: 00514899966     Page: 3     Date Filed: 04/03/2019


                                  No. 17-11227

Ellason’s conclusional assertions including those based on the ADA, the RA,
and the TDCJ’s contract with TTUHSC are legally frivolous. See Hathaway,
507 F.3d at 319; Michalik v. Hermann, 422 F.3d 252, 262 (5th Cir. 2005).
Accordingly the appeal is DISMISSED AS FRIVOLOUS.
      Additionally, Ellason also filed a “Motion Requesting Final Summary
Judgment . . . Because Appellees Have Procedurally Defaulted.” This motion
lacks any legal or factual basis and is DENIED.            Ellason also moves for
appointment of counsel. That motion is also DENIED. All other motions or
requests for relief are DENIED.
      Ellason is already barred from proceeding IFP under § 1915(g). He is
further WARNED that the filing of additional frivolous pleadings will subject
him to more sanctions in the form of monetary penalties and limits on his
access to federal court.




                                       3